IN THE SUPREME COURT OF TENNESSEE
                               AT JACKSON
                                    November 2004 Session

 TORIAN BENSON a.k.a. MARCUS TERRY a.k.a. MARCUS BENSON v.
                    STATE OF TENNESSEE

                                 Circuit Court for Lake County
                                         No. 02-CR-8340



                    No. W2002-02756-SC-R11-CO - Filed January 14, 2005



                                              ORDER


       The petitioner, Torian Benson, has filed a pro se petition to rehear in this case. We note that
the petitioner is represented by counsel and pro se petitions are not permitted in such cases.
Nevertheless, having considered the merits of the petition to rehear, it is respectfully denied.




                                                      PER CURIAM